Atkinson, J.
1. When considered in connection with other portions of the charge, an. instruction in a case dependent for conviction entirely upon circumstantial evidence, that “If you are satisfied of the defendant’s guilt the form of your verdict would be, ‘We, the jury, find the defendant guilty,’ ” was not erroneous on the ground that it did not state more specifically that before the jury would be authorized to convict the defendant they must be convinced of his guilt beyond a reasonable doubt, and that the evidence must be such as to exclude every other reasonable hypothesis than that of the defendant’s guilt.
2. The evidence was sufficient to authorize the verdict finding the defendant guilty, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.